Citation Nr: 0620084	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-20 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an increased initial rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from February 1969 to 
September 1970, including service in the Republic of Vietnam.

This claim comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that denied service connection for a bilateral 
hearing loss disability and tinnitus, as well as an April 
2004 rating decision from the Denver, Colorado RO that 
granted service connection for the appellant's PTSD and 
assigned a 30 percent evaluation, effective from October 28, 
2002.  


FINDINGS OF FACT

1.  The appellant's current bilateral sensorineural hearing 
loss was not present during active duty or for many years 
afterwards and is not etiologically related to service.

2.  The appellant's tinnitus was not present during active 
duty or for many years afterwards and is not etiologically 
related to service.

3.  The appellant is currently in receipt of a 30 percent 
disability rating for service-connected PTSD.  The 
appellant's symptoms most closely approximate the criteria 
for a 30 percent disability rating.  Namely, occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

4.  There is no evidence that the appellant is disabled at 
the level of a 50 percent rating for PTSD, which includes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The appellant's bilateral hearing loss disability was not 
incurred in or aggravated by active military service and 
sensorineural hearing loss may not be presumed to be of 
service onset.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2005). 

2.  The appellant's tinnitus was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.385 (2005).

3.  The criteria for an initial rating in excess of 30 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.125, 4.130, 
including Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of December 2002 and 
November 2003 letters from the RO to the appellant.  These 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  The December 2002 letter was issued prior to the 
initial adjudication of these claims in April 2003, and there 
is accordingly no prejudicial timing defect under Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The appellant was provided with notice as to the means by 
which a disability rating and effective date for any 
disability benefit award on appeal are determined by a letter 
from the RO, dated March 2006.  Therefore, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as post-service 
private medical treatment records and post-service VA medical 
center medical records.  The reports from two VA examinations 
are also included.  The appellant requested the opportunity 
for a personal hearing at the RO before a member of the 
Board, which was held on May 2, 2006.  As part of the 
hearing, the appellant testified that he had given VA all of 
the evidence in his possession that pertained to his claims.  
His representative also requested that the appellant be 
scheduled for a VA examination because the available evidence 
was either too old or inadequate to evaluate the state of his 
condition.  The transcript is included in the record.  
However, the appellant's representative submitted a letter in 
April 2006 which stated that the appellant had no further 
evidence to submit.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The U.S. Court of 
Appeals for the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

II.  Analysis

Service connection for bilateral hearing loss disability and 
tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
sensorineural hearing loss to a degree of 10 percent or more 
within one year from the termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records reflect that, at the appellant's pre-
induction physical examination in April 1968, his authorized 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
15
15
5
LEFT
15
-5
-5
-5
5

On physical inspection in February 1969, no additional 
defects were discovered.

He received no medical treatment pertaining to his hearing 
during his time in active service.  On the authorized 
audiological evaluation upon his discharge in September 1970, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
20
-5
LEFT
20
10
10
10
0

The appellant also made no complaints related to his hearing 
upon discharge.

There are no post-service medical records indicating that the 
appellant received private or VA medical care for hearing 
difficulties.  On the authorized VA audiological evaluation 
in March 2003, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
30
55
70
LEFT
0
20
30
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  As part 
of this examination, the VA examiner, after review of the 
appellant's claims file, opined that, based upon the 
appellant's normal hearing at discharge, his current 
bilateral hearing loss disability and tinnitus were unrelated 
to service.

During a private audiological examination in August 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
30
65
65
LEFT
30
20
50
75
85

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 in the left ear.  The 
examiner also noted that the appellant experienced subjective 
tinnitus, perceived as a loud ringing, at 4000 Hz in the 
right ear and 3000 Hz in the left, secondary to the presence 
of high frequency sensorineural hearing loss in both ears.  
It was his opinion that a review of the appellant's history 
"suggests that the primary cause" for the appellant's 
hearing loss was military duty at ages 20-21.  However, he 
apparently did not review the appellant's service medical 
records or his post-service medical records, instead basing 
his opinion on the appellant's past history as related 
verbally by the appellant.

Upon review of the appellant's entire file, there is no 
competent medical evidence of sensorineural hearing loss or 
tinnitus until many years after service discharge.  There is 
no evidence of a bilateral hearing loss disability or of 
tinnitus in the appellant's service medical records.  His 
audiogram upon service discharge was normal, and he was not 
diagnosed with a sensorineural hearing loss within one year 
after service to qualify for service connection under the 
statutory presumption for a sensorineural hearing loss 
disability.  See 38 C.F.R. §§ 3.307, 3.309.  In fact, the 
only post-service medical evidence in the record related to 
the appellant's bilateral hearing loss disability and 
tinnitus are the two audiological examinations whose results 
are discussed above.  

Although the private medical examiner provided a nexus 
statement between the appellant's bilateral hearing loss 
disability and tinnitus and his time in service, this opinion 
is apparently based solely on the appellant's history as 
reported verbally by the appellant.  There is no mention in 
the private examiner's report that he reviewed the 
appellant's claims file or any of his other medical records, 
which show normal hearing upon discharge from service and no 
complaints of hearing loss and tinnitus until many years 
post-service.  The VA examiner, on the other hand, based his 
opinion that a connection between the appellant's bilateral 
hearing loss disability and tinnitus and his time in service 
was unlikely on both an examination of the appellant and a 
review of the appellant's claims file, which includes his 
service medical records and his post-service medical records.  
The VA examiner's opinion is therefore based upon a more 
complete understanding of the appellant's history, and it is 
his opinion which is more persuasive to the Board.  
Therefore, the Board has concluded that the preponderance of 
the evidence is against service connection for bilateral 
hearing loss and tinnitus and the present appeals must be 
denied. 


Increased initial disability rating for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159 (b)(4).  However, if a substantially complete 
application indicates that there is no reasonable possibility 
that VA's further assistance would substantiate the claim, VA 
will refrain from providing that assistance.  38 C.F.R. 
§ 3.159 (d).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability, except as noted below.

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54. 

The appellant, through his representative at the hearing, 
requested a VA examination because he claims his disability 
is worse than rated originally and the medical evidence in 
his claims file is either too old or inadequate to evaluate 
the state of his condition.  Although the appellant has 
alleged that his disability has increased to the extent that 
he is entitled to a higher disability rating, the medical 
evidence of record does not support this increase, as will be 
discussed below.  Accordingly, there is no issue about 
whether the appellant qualifies for a higher initial rating 
under the rating criteria and there is no reasonable 
possibility that a VA examination would substantiate his 
claim for an increased initial rating.

Service connection was granted for PTSD, which was rated 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411, effective October 28, 2002, the date the 
appellant's claim was filed.  The appellant's post-service VA 
medical center treatment records and private medical 
treatment records have been obtained and are part of the 
appellant's file, as are the results of a March 2003 VA 
examination.  These records reflect that, although the 
appellant occasionally demonstrated mistrust of others, 
reported irregular sleep patterns, and practiced isolative 
behaviors, he was clean and neatly dressed when he showed up 
to his mental health treatment appointments and his Global 
Assessment of Functioning scores were consistently evaluated 
by medical professionals as being between 55-60, which is 
reflective of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  Although his 
affect was noted to be blunted in July and August 2003, it 
had improved by January 2005 and he was noted to be calm and 
pleasant.

At the hearing, the appellant testified that he sought 
treatment at the VA medical center every six weeks and that 
he saw a psychiatrist approximately every three months.  He 
also stated that his nightmares were not constant-he could 
have two or three nightmares on consecutive nights, but would 
then have none for a week or two.  He stated that he was 
still able to get five hours of sleep on nights on which he 
had nightmares.  He also recalled having to call in to work 
several times over the course of his 32 year employment with 
the post office, primarily because of loss of sleep due to 
nightmares, but stated that the never had to take leave 
without pay because of his PTSD.  He also testified that he 
did not feel that his job was in jeopardy due to his PTSD.  

Although the appellant testified that he has disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships, his 
medical records do not reflect that he has demonstrated any 
of the other symptoms required by a 50 percent disability 
rating, or that he has demonstrated his current symptoms with 
such frequency as to require a higher rating.  As such, the 
30 percent disability rating more closely approximates the 
appellant's symptoms and an increase in his initial 
disability rating is therefore not warranted during any 
portion of the appeal period.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The appellant has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


